Citation Nr: 0510861	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-28 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized emergency medical service provided to the 
veteran by the Mease Hospital Countryside and associated 
providers on September 3, 2003.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from April 1950 to August 
1952, and again from February 1953 to February 1957.

This matter is on appeal from decisions by the Department of 
Veterans Affairs Medical Center in Bay Pines, Florida (VAMC) 
that denied the benefits sought on appeal.  


FINDING OF FACT

The medical care that was rendered to the veteran on 
September 3, 2003, was for a medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or another Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized medical emergency service rendered to the 
veteran at a non-VA facility on September 3, 2003 have been 
met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Millennium Health Care and Benefits Act, Pub. L. 106-117, 
which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment. 38 U.S.C.A. § 1725 (West 2002); Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing 
that the November 30, 1999, Act shall take effect 180 days 
after the date of enactment). The term "emergency treatment" 
is defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be feasible, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  See 38 U.S.C.A. § 1725(f)(I).

Payment or reimbursement under 38 U.S.C.A. Section 1725 for 
emergency services may be made only if all of the following 
conditions are met: (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C.A Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) the veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) if the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) the 
veteran is not eligible for reimbursement under 38 U.S.C.A. 
1728 for the emergency treatment provided (38 U.S.C.A. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

The standard of proof to be applied in decisions regarding 
claims for veterans' benefits is set forth in 38 U.S.C.A. 
Section 5107 (West 2002).  Specifically, a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Thus, 
when a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The evidence of record reveals that the veteran does not have 
any service-connected disabilities, but has been provided 
medical care in the VA health care system for many years, 
including the period immediately preceding September 3, 2003.  
On September 3, 2003, the veteran awoke with abdominal pains 
so severe that he could not get out of bed.  The veteran is 
seventy years of age and has several health problems.  Upon 
seeing the veteran in such a state of distress, his wife 
telephoned 911 emergency services and an ambulance was 
dispatched to the veteran's home.

The veteran credibly testified before the Board that once he 
was placed in the ambulance, he advised the emergency medical 
service (EMS) personnel that he was a veteran and needed to 
go to a VA medical facility.  EMS, however, elected to take 
the veteran to Mease Hospital Countryside, a hospital 
approximately five miles from the veteran's home, instead of 
the VA medical facility that is located twenty-two miles from 
the veteran's home.  Upon arrival at the private facility, an 
emergency triage was performed and the veteran was determined 
to need urgent care.  He was immediately administered several 
narcotic pain medications and testing began to determine the 
nature of his distress.

The claims folder reflects that VA was notified on September 
3, 2003, that the veteran was in the emergency room of the 
private medical facility due to abdominal pain.  There is no 
indication of whether a transfer was put into motion at that 
time.  The veteran was discharged for evaluation at the VAMC 
on September 5, 2003.

The veteran seeks payment or reimbursement for the cost of 
emergency medical service provided by the Mease Hospital 
Countryside and associated providers (hereinafter referred to 
as the private hospital) on September 3, 2003.  The VAMC 
initially denied the veteran's claim because it appeared that 
the veteran had other health coverage, i.e.:  Medicare Part 
B.  A Medicare summary was received, however, reflecting that 
the veteran did not have Medicare Part B coverage on 
September 3, 2003.  The VAMC then denied the claim on the 
basis that the veteran received non-emergency care and VA 
facilities were available.

Considering the definition of "emergency treatment" as set 
out above in conjunction with the medical evidence of record 
and the credible testimony of the veteran and his wife, the 
Board finds that the veteran received emergency treatment on 
September 3, 2003.  Specifically, the veteran's wife feared 
for her husband's safety and called EMS to transport him to a 
medical facility.  EMS determined that the best facility to 
which to take the veteran was a private facility because it 
was closer than the VAMC.  Upon arrival at the medical 
facility, the private hospital determined that the veteran 
needed urgent care and immediately began treatment.  
Consequently, the record reveals that (a) the veteran 
received treatment at a hospital; (b) for severe pain that 
both he and his wife believed needed immediate attention; (c) 
EMS determined that the VAMC was not the appropriate facility 
to which to transport the veteran; (d) the treatment was for 
initial emergency evaluation of symptoms; (e) at a time when 
the veteran was enrolled in the VA health system; (f) the 
health care providers are looking to the veteran for payment 
for services rendered and the veteran is financially liable 
for that treatment; (g) the veteran had no coverage under 
another health-plan contract at the time services were 
rendered; (h) the condition treated was not work-related; and 
(i) the veteran is not eligible for reimbursement under 38 
U.S.C.A. Section 1728.

Therefore, the Board finds that the claim for payment or 
reimbursement for medical care on September 3, 2003, was for 
a medical emergency of such nature that the veteran could not 
have been safely transferred to a VA or another Federal 
facility.  Thus, criteria for payment or reimbursement have 
been met.  Accordingly, entitlement to payment or 
reimbursement of the cost for emergency medical services by 
the private hospital on September 3, 2003 is granted.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized emergency medical service provided to the 
veteran at Mease Hospital Countryside and associated 
providers on September 3, 2003 is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


